COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Ex parte Andrew Pete

Appellate case number:    01-22-00259-CR

Trial court case number: 1761902

Trial court:              179th District Court of Harris County, Texas

        Appellant, Andrew Pete, has filed a notice of appeal of the trial court’s order denying his
pretrial application for writ of habeas corpus. The Court will consider briefing in this appeal.
See TEX. R. APP. P. 31.1(b).
        Appellant is ordered to file a brief within 20 days from the date of this order. See TEX.
R. APP. P. 31.1(a), (b), 38.6(a). The State’s brief, if any, will be due no later than 20 days from
the date appellant’s brief is filed.
       It is so ORDERED.


Judge’s signature: ___________/s/ Julie Countiss___________________
Acting individually

Date: September 13, 2022